DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
The disciplinary counsel has sought only to have the public record reflect that Wayne M. Babovich has committed ethical misconduct in breaching a lawyer’s duty to maintain personal integrity and the duty to maintain the public trust. The twenty-four month suspension previously ordered which Mr. Babovich has served was the appropriate discipline for said misconduct. No additional sanction in connection with the formal charges is required.